                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                 February 20, 2019
                   IN THE UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
                                             §
                                             §
                                             §
VS.                                          §   CRIMINAL NO. H-18-553
                                             §
                                             §
                                             §
JOSUE GARCIA-VELASQUEZ                       §


                                        ORDER

       The defendant filed an unopposed motion for continuance of the sentencing hearing,

(Docket Entry No. 20). The motion for continuance is GRANTED. The presentence report

is to be disclosed by April 19, 2019. The sentencing hearing is reset to May29, 2019 at 9:00

a.m. Objections to the presentence report are due by May 10, 2019.

              SIGNED on February 20, 2019, at Houston, Texas.

                                           ______________________________________
                                                      Lee H. Rosenthal
                                                Chief United States District Judge
